Citation Nr: 1812631	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a September 2007 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bipolar disorder.  The RO furnished the Veteran a Statement of the Case (SOC), in which the RO reopened the claim and denied on the merits service connection for a bipolar disorder.

Although a Veteran may claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but is also be considered a claim for any mental disorder that may be reasonably encompassed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board will consider entitlement to service connection for any psychiatric diagnoses raised by the record.  This issue on appeal is as listed on the title page.

The Veteran, his wife, and daughter testified in May 2010 before a Decision Review Officer (DRO) and a transcript thereof is on file.  

In February 2011, the Veteran requested a hearing before a member of the Board (as known as a Veterans Law Judge); however, in June 2014, he withdrew his request for a Board hearing.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d).

In a 2014 Board decision, the Board determined that new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder, but also determined that prior to de novo adjudication of that claim on the merits, it warranted a remand for further development.  

Thereafter, the Board again remanded the case for additional development in 2017.  The case has now been returned for appellate consideration.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran does not have any acquired psychiatric disorder of service origin.  

2.  An acquired psychiatric disorder is not shown to have resulted from a personality disorder, which was subject to superimposed injury during military service.

3.  The Veteran does not have any acquired psychiatric disorder that was caused or aggravated by an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for any acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.9., 4.124a (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in January 2007 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran testified before a Decision Review Officer and a transcript thereof is on file.  See generally 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He testified that a bipolar disorder had not been diagnosed until 1996 at the South Lake Mental Health clinic but he had been told that those records had been destroyed.  He testified that he took Xanax for a bipolar disorder because it was processed through the kidneys and not the liver, which would otherwise compromise the residuals of his service-connected hepatitis.  

The Veteran's service treatment records (STRs) are on file as are private clinical records.  The Veteran has been afforded multiple VA examinations and an advisory opinion from the Veterans Health Administration (VHA) was obtained in 2017.  Even after this, the Veteran was afforded yet another VA examination later in 2017, and there is no allegation of any inadequacy as to this most recent VA examination.  

Neither the Veteran nor his representative has raised any other issues as to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Background

On VA psychiatric examination in June 1997 the diagnosis was a mixed bipolar disorder.  

Dr. G. S. reported in September 2008 that he had treated the Veteran for two years and the diagnoses were hepatitis B and a bipolar disorder.  It was further stated that the Veteran's "hepatitis B aggravated his bipolar disorder because it limits the medications that can be taken to treat his bipolar disorder."  

Received in October 2008 was a statement from Dr. J. C. who stated that the Veteran had a bipolar disorder which had been difficult to treat because the majority of medication used to treat this disorder were metabolized by the liver and cause significant elevations of his liver enzymes.  His uncontrolled pain and bipolar issues would be ongoing struggles for him and made more challenging by his chronic hepatitis B.  

Dr. J. James reported in November 2008 that the Veteran took Gabapentin, which was processed through the kidneys and not the liver, for an intermittent explosive disorder.  This was in addition to anxiety and impulse control.  

On VA psychiatric examination in February 2009 the Veteran's records were reviewed.  The Veteran's abusive family history was reviewed and it was noted that prior to service, on one occasion when he was 16 years of age, he had seen a psychologist after protecting his brother from being assault by their step-father.  The Veteran reported a family history of what he believed was a bipolar disorder.  He stated that he had attended weekly anger management classes for 12 weeks while at Camp Lejeune from 1985 to 1986.  He and his wife had attended family counseling once monthly during service from 1987 to 1991.  The examiner noted that the Veteran had participated in a weight management program during service in 1991 and significant problem areas related to obesity were unresolved grief issues, anger/resentment, family of origin issues, and co-dependency.  The Veteran refused efforts as to continued participation, as a result of which his Commanding Officer terminate him from further rehabilitation treatment and recommended an administrative discharge from service.  

The examiner described the Veteran's continue postservice relationship problems in detail, noting that he had been physically assaultive to his children from 1990 to 1996.  He had received postservice outpatient treatment for what was described as an intermittent explosive disorder, a narcissistic personality disorder, and a bipolar disorder.  It was noted that a VA report in November 2008 noted that the Veteran had a clinical representation with a cluster of symptoms that fell in the pattern of a narcissistic personality disorder.  His difficulty in social interactions and interpersonal relationships had been a chronic problem.  It was noted that he had been prescribed Xanax, which was not used to treat a bipolar disorder, and he did not describe any discreet manic or depressive episodes.  His self-reported diagnoses of a bipolar disorder were "unsupported at this juncture."  He had chronic issues stemming from childhood abuse and maladaptive strategies to manage his anger.  It was noted that some of the recommended medications could not be taken because they were metabolized by the liver, in light of his hepatitis B but Neurotin was recommended.  The Veteran wanted VA to provide this medication because he believed that his need for this medication for mood stabilization and increased impulse control was related to his diagnosed and service-connected hepatitis B.  

The examiner noted that psychological testing was done and did not support a diagnosis of a bipolar disorder but the Veteran had elevated scores for paranoid and borderline personality features.  The testing supported a diagnosis of an adjustment disorder as well as borderline and paranoid personality feature.  The examiner further stated that the final diagnoses were an unspecified adjustment disorder and a personality disorder, not otherwise specified (NOS) with paranoid and borderline features.  The examiner opined that the service-connected hepatitis B had not caused a bipolar disorder because the Veteran did not currently have a bipolar disorder.  Rather, the first time a bipolar disorder was diagnosed was in 1997, years after service.  And, while the Veteran contended that a bipolar disorder had gone undetected during service the examiner reported that there was no corroborating evidence of this.  Rather, the Veteran was discharged from service due to compulsive eating and co-dependency, with references to what may have been some personality features.  Thus, as there was no bipolar disorder, the service-connected hepatitis B could not aggravate or worsen a bipolar disorder.  

On VA psychiatric examination in November 2010 the Veteran's records were reviewed, including the report of the 2009 psychiatric examination.  It was noted that he was disappointed with the result of the 2009 psychiatric examination in not diagnosing a bipolar disorder because this meant that he had to pay for his own psychiatric medications.  Records of Southlake Center for Mental Health revealed diagnoses which included a bipolar disorder and personality disorder features, i.e., borderline and narcissistic.  It was also noted that the Veteran denied having outbursts of anger at work, and the examiner noted that this had not been a problem when he was in the Navy either.  

The examiner concurred with a VA psychiatrist that the Veteran did not meet the criteria for a bipolar disorder.  His mood dysregulation, anger outbursts, and lability were all due to primary personality disorder pathology.  Notably, the most significant diagnostic feature of the Veteran's mood and behavioral changes all occurred in reaction to his environmental stimuli; whereas, those with a bipolar disorder experienced changes in mood that were independent of environmental stressors and such changes could last for at least several days to weeks.  The diagnoses were an adjustment disorder with mixed disturbance of conduct and mood, and a personality disorder, NOS, with borderline, narcissistic, antisocial, and paranoid features.  The diagnosis of an adjustment disorder was added to account for the Veteran's behavioral issues at home and his mild depressive and anxiety symptoms, which were secondary to his personality disorder.  

The examiner specifically stated that the Veteran did not meet the criteria for a diagnosis of a bipolar disorder.  It was noted that the diagnoses above were not caused by or permanently aggravated by the Veteran's service-connected hepatitis B.  The rationale was that, in agreement with a VA psychiatrist, the Veteran's mood dysregulation, anger outbursts, and emotional lability were due to primary personality disorder pathology.  The most significant feature was that the Veteran's mood and behavioral changes all occurred in reaction to his environmental stimuli; whereas, those with a bipolar disorder experienced changes in mood that were independent of environmental stressors and such changes could last for at least several days to weeks.  

On VA psychiatric examination in February 2015 the Veteran's records were reviewed.  The diagnosis was of another specified personality disorder, e.g., mixed personality features.  The Veteran's description of symptoms was not consistent with a bipolar disorder, and psychological testing also did not support this diagnosis.  A review of treatment history, his description of emotional lability and interpersonal difficulties and current psychological testing supported a diagnosis of Other Specified Personality Disorder (e.g., mixed personality features) because there were traits consistent with several personality disorders: borderline, antisocial, paranoid and narcissistic personality disorders.  Multiple treating and compensation examiners from 2008 to the present characterized his primary diagnosis as a personality disorder with traits from multiple personality disorders.  Some current treating providers had diagnosed a bipolar disorder, however there was no evidence he met the criteria for a bipolar-type disorder or any additional mood disorder, as the continued effect of lability and interpersonal difficulty was accounted for by the personality disorder diagnosis.  

The Veteran reported having no medical history of head injuries or loss of consciousness prior to military service or while he has been in the military.  The examiner reported that the Veteran did not have a diagnosis of a traumatic brain injury (TBI).  The Veteran was given psychological testing which revealed that his interpersonal dysfunction and high level anxiety, depression and anger reflected emotional lability in an individual with a personality disorder such as borderline personality disorder.  Some of his responses related to paranoia and unusual thoughts and which were thought to reflect traits of paranoid personality disorder.  Overall, his responses were consistent with traits of more than one personality disorder (most notably paranoid personality disorder, borderline personality disorder and narcissistic personality disorder).  

In the current exam, the Veteran presented with unusual behaviors that were documented in prior treatment or diagnostic notes and consistent with the diagnosis of Other Specified Personality Disorder.  He also indicated that he knew he had bipolar disorder and referred to his background as a medical technologist.  However, the examiner stated that having a background as a medical technologist would not qualify as credentials necessary for assessment of mental disorders.  

The examiner noted that a review of treatment records revealed no indication of symptoms consistent with manic or hypomanic episodes.  In response to queries posed in a Board remand, examiner stated that the diagnosis was an other specified personality disorder, e.g., mixed personality features which was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there were no additional diagnoses because the long-standing pattern of inner experience and behavior difficulties were addressed by the current diagnosis.  Also, a personality disorder diagnosis would have an onset of at least adolescence or early adulthood.  

A February 2017 opinion of a staff psychiatrist of the Veterans Health Administration (VHA) reflects that although there were multiple psychiatric diagnoses reflected in the record, which was reviewed, there was not enough evidence to support a diagnosis of a bipolar disorder.  It was noted that borderline personality disorders, like other personality disorders, were character traits which might become exaggerated like [an acquired] mental condition, especially when someone was under stress but they did not cause specific [acquired] mental disorder, e.g., a bipolar disorder in this case,  It seemed that past providers were trying to make a diagnosis of a bipolar disorder based on symptoms of a borderline personality disorder which should be considered a misdiagnosis because psychiatric disorder diagnoses were made based on specific "DSM" criteria for that particular disorder.   Some of the symptoms of bipolar disorder and borderline personality disorder might mimic each other but these were separate and specific diagnoses which did not cause each other.  

As to whether the psychiatric disorders were or service origin, there was not enough information available to make a determination for each diagnosis.  But, personality disorders were lifelong character trains which were at least as likely as not present during the Veteran's service.  The Veteran was diagnosed with a borderline personality disorder, NOS, with borderline, narcissistic, antisocial, and paranoid features.  It was at least as likely as not that this was aggravated beyond is natural progression by the stresses of military service.  Borderline personality disorders might cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

It was further stated that [a prior] opinion that the Veteran's bipolar disorder was aggravated by his service-connected hepatitis B "is more than likely is not [sic] correct."  

The Veteran was provided with yet another VA examination in October 2017.  The examiner noted that the Veteran's only relevant service-connected disorder was hepatitis.  The psychiatric diagnosis was of another specified personality disorder with Cluster B features.  Central to his diagnosis was a pattern of unstable and intense interpersonal relationships, a pattern of impulsive behavior, grandiosity, affective instability that included a reactive mood, irritability and associated anxiety, and notable anger and difficulty controlling the anger.  The examiner stated that a personality disorder was considered to be a chronic, long-standing, maladaptive pattern that caused significant impairment in social and occupational functioning.  

The examiner stated that while the Veteran reported mood instability and reported symptoms of low mood, his report of these symptoms was evaluated as being more clearly associated with his diagnosis of a personality disorder, and/or the potential impairment associated with the personality disorder.  The Cluster B traits that were associated with this particular Veteran's diagnosis of a personality disorder would frequently mimic symptoms commonly associated with mood disorder.  At this time, there was no clinical evidence to suggest additional diagnoses were psychologically warranted.  It was noted that psychological testing data gleaned through administration of psychological tests did not support a diagnosis of mood disorder or any other additional clinical diagnosis.  Additionally, there was no indication in the Veteran's STRs of any specific mental health treatment to address a mood disorder or any other clinical mental health diagnosis during service.  

Citing to 38 C.F.R. § 3.303(c) the examiner stated that a medical opinion was provided for the Veteran's diagnosis of a personality disorder because in the field of mental disorders, personality disorders were characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of a service diagnosis would be accepted as showing preservice origin. 

Additionally, it was stated that the personality disorder clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  Moreover, the Veteran did not endorse symptoms consistent with a diagnosis of bipolar disorder or any other clinical mental health diagnosis.

The examiner concluded stating that the Veteran's personality disorder was not "aggravated beyond its natural progression" by his active duty service.  By definition, a personality disorder was an enduring pattern of thinking, feeling, and behaving that was relatively stable over time.  It was a developmental disorder with symptoms that manifested in the context of the individual's interactions with other people and organizations or institutions (e.g., family life, school, work, legal system, healthcare system, etc.).  Some types of personality disorders became less evident or receded with age.  While a personality disorder might be temporarily exacerbated by a situational stressor e.g., (loss of a supportive person or loss of a job), the general course of the personality disorder would not be permanently altered by such a stressor or stressors.  

Principles of Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting disability was incurred in or aggravated in the line of duty in active military service, or if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to provide service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, such as a psychosis, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service, provided further that the rebuttable presumptions of 38 C.F.R. § 3.307 are satisfied.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Pursuant to 38 C.F.R. § 3.384, a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, a bipolar disorder of any type is not listed at 38 C.F.R. § 3.384, as being a psychotic disorder.  See 79 Fed. Reg. 45,099 (Aug. 4, 2014).

For a showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at that time.  If not shown as a chronic disease during service, or if a diagnosis of chronicity is legitimately questioned, then continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, such as personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation for which service connection is available.  38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90 (Jul. 18, 1990).

"[D]efects" are not "disabilities" within the meaning of 38 U.S.C. § 1110 and, thus, a veteran is not entitled to the presumption of sound condition under 38 U.S.C. § 1111 for congenital defects or to VA disability benefits for congenital defects.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In Winn, the Court held that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110, which outlines basic entitlement to VA disability compensation); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009 (stating that '[t]he presumption of soundness does not apply to congenital defects'); 38 C.F.R. § 3.303(c) (2017) (providing that congenital or developmental defects 'are not diseases or injuries' for VA disability compensation purposes)."  In Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009), the Court further explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating'" and stating that "any worsening-any change at all-might demonstrate that the condition is a disease").  See also O'Brien v. McDonald, 771 F.3d 1376, 1378 (Fed. Cir. 2014) (explaining that Leber optic atrophy is a congenital defect).  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in the severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of service-connected disease or injury, and is not due to the natural progression of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a), (b).

Generally, in order to prevail under the theory of secondary service connection, there must be evidence of (1) a current disability; (2) a service-connected disability; and (3) a medical nexus, or link, between the current disability and the service-connected disease or injury.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Analysis

Addressing first the matter of whether the Veteran is capable of rendering his own diagnosis as to any psychiatric disorder which he has, the Board finds that he is not.  This is because, as noted by one of the VA examiners, he lacks the education, training, and expertise to establish that he has the competency to fully and accurately assess and diagnosis any form of a psychiatric disorder.  See 38 C.F.R. § 3.159(a)(1).  

Addressing next the matter of a personality disorder, it is undisputed and the evidence clearly establishes that the Veteran has a personality disorder.  In this regard, governing regulations provide that: 

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin. Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.

38 C.F.R. § 3.303(c).  

However, governing regulations also provide that: 

... personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected.  

38 C.F.R. § 4.127.  

For example, some symptoms of a psychiatric nature, including any personality disorder, may be due to and considered for rating purposes if they are due to traumatic brain injury.  See generally 38 C.F.R. § 4.124a, Diagnostic Code 8045, residuals of traumatic brain injury (TBI) (including psychiatric component due to TBI).  

Similarly, a note to 38 C.F.R. § 4.124a, provides that: 

Mental Disorders in Epilepsies: A nonpsychotic organic brain syndrome will be rated separately under the appropriate diagnostic code (e.g., 9304 or 9326).  In the absence of a diagnosis of non-psychotic organic psychiatric disturbance (psychotic, psychoneurotic or personality disorder) if diagnosed and shown to be secondary to or directly associated with epilepsy will be rated separately.  The psychotic or psychoneurotic disorder will be rated under the appropriate diagnostic code.  The personality disorder will be rated as a dementia (e.g., diagnostic code 9304 or 9326). 

Also, 38 C.F.R. § 4.122(b) provides that a chronic mental disorder is not uncommon as an inter-seizure manifestation of psychomotor epilepsy and may include psychiatric disturbances extending from minimal anxiety to severe personality disorder (as distinguished from developmental) or almost complete  personality disintegration (psychosis).  The manifestations of a chronic mental disorder associated with psychomotor epilepsy, like those of the seizures, are protean in character.  

Also, while the Veteran testified that after service he took Xanax for a bipolar disorder, VA treatment records show that it was prescribed for treatment of a personality disorder, although a private clinician has indicated that medication was prescribed for a bipolar disorder.  Even if he was prescribed other medication, as indicated by a private physician, for what was reported to be a bipolar disorder this does not prove that the diagnosis of a bipolar disorder was necessarily correct. 

In sum, there are a few, and very limited circumstances in which service connection may be granted for a personality disorder, even if by means of inservice aggravation, as described above.  However, each of these requires that there be a service-connected disability in the form of epilepsy, a nonpsychotic organic brain syndrome or TBI.  Personality disorders, in the absence of any "properly diagnosed superimposed psychiatric disorders" (or any other disability which is shown to have resulted a personality that was subject to a superimposed injury or disease in service), are not eligible for service connection.  38 C.F.R. § 4.127.  Warren v. Brown, 6 Vet. App. 4, 5 (1994); VAOPGCPREC 82-90.  "[I]n order for a veteran to obtain service connection for, as a single entity, a personality disorder superimposed with a service-connected mental condition, the service-connected mental condition must be a psychotic disorder."  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) (noting that posttraumatic stress disorder (PTSD) is not a psychotic disorder for the granting of service connection as superimposed on a psychotic disorder).  

In this case, it is undisputed that the Veteran did not suffer a head injury during service and, so, he does not have TBI.  It is not contended otherwise and there is not even the slightest suggestion in the record that he has TBI or nonpsychotic organic brain syndrome.  It is equally clear that he does not have epilepsy.  

However, personality disorders, themselves, are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms during service is not inconsistent with the Veteran's personality disorder, which by its very nature pre-existed and co-existed with military service.  

Accordingly, even assuming and without conceding, that the February 2017 opinion of a VA Staff psychiatrist of the Veterans Health Administration is correct in stating that a personality disorder underwent a permanent increase in severity, i.e., was aggravated during service, this would still not be a basis for granting service connection for a personality disorder.  Moreover, the Board finds the more recent opinion of the October 2017 VA examiner, and other evidence of record, to be persuasive in establishing that there was no increase in severity in the Veteran's personality disorder, which by its very nature pre-existed his military service. 

Furthermore, the statements of private physicians suggesting that the service-connected hepatitis aggravates the Veteran's personality disorder by limiting the medications which can be prescribed does not actually establish any aggravation of a personality disorder.  Indeed, VA treating clinician have taken this into account but were able to find and prescribed a medication which he could take for control of psychiatric symptoms, due to a personality disorder.  

However, there remains the question of whether the Veteran now, or at any time since filing his claim for service connection, has an acquired psychiatric disorder.  

In this regard, the Board is persuaded by the VA examiners who, after conducting extensive psychological testing, determined that the Veteran does not have an acquired psychiatric disorder, whether it be an adjustment disorder or a bipolar disorder.  In this connection, a bipolar disorder is not a listed chronic disease for which presumptive service connection is warranted if such disease manifests within the first year after active military service.  

The most persuasive medical opinions of record, when fairly interpreted, demonstrate that the Veteran has multiple features of a personality disorder, or combination of multiple types of personality disorders.  Moreover, there should be no mistake in concluding that merely because the Veteran's personality disorder is of such severity it must necessarily be an acquired psychiatric disorder, particularly when, as here, the evidence shows that he had either multiple features of a personality disorder, or combination of multiple types of personality disorders.  While some treating clinicians, and at least one VA examiner, have diagnosed the Veteran as having an acquired psychiatric disorder, the persuasive medical opinions, rendered after examination and psychological testing, are to the effect that the Veteran's multi-faceted personality disorder has symptoms which can be, and in this case were, mistaken as being manifestations of an acquired psychiatric disorder and that he does not have an acquired psychiatric disorder.  

In sum, the Board finds that even after considering the doctrine of the favorable resolution of doubt, the most probative evidence establishes that the Veteran has a severe personality disorder with multiple features of a personality disorder, or combination of multiple types of personality disorders, and has never had an acquired psychiatric disorder.  And, further that the Veteran's personality disorder does not fit into any of the exceptions which would, under the general rule, preclude granting service connection for a personality disorder.  

Accordingly, service connection for any acquired psychiatric disorder is not warranted.  


ORDER

Service connection for any acquired psychiatric disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


